ORDER
The Disciplinary Review Board on September 13, 1996, having filed with the Court its decision concluding that as a matter of reciprocal discipline based on discipline imposed in the State of New York for his conduct in two matters, HARRY J. GREEN-BAUM of FAIR LAWN, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of two years retroactive to November 11, 1995, the date on which respondent was temporarily suspended from practice by this Court, and good cause appearing;
It is ORDERED that HARRY J. GREENBAUM is hereby suspended from the practice of law for a period of two years, the suspension to be retroactive to November 1, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*272ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.